Exhibit 10.1

  

Execution Version

 

EIGHTH AMENDMENT TO CREDIT AGREEMENT

 

This EIGHTH AMENDMENT TO CREDIT AGREEMENT, dated as of April 7, 2020 (this
“Amendment”), is entered into by and among GLOBAL EAGLE ENTERTAINMENT INC., a
Delaware corporation (the “Borrower”), the Guarantors identified on the
signature pages hereto (the “Guarantors” and, together with the Borrower being
collectively referred to as the “Loan Parties”), the Lenders party hereto and
CITIBANK, N.A., as administrative agent (in such capacity, together with its
successors and permitted assigns in such capacity, the “Administrative Agent”),
and is made with reference to the Credit Agreement, dated as of January 6, 2017,
as amended by the First Amendment and Limited Waiver to Credit Agreement, dated
as of May 4, 2017, the Amendment to First Amendment and Limited Waiver to Credit
Agreement and Second Amendment to Credit Agreement, dated as of June 29, 2017,
the Third Amendment to Limited Waiver to Credit Agreement and Third Amendment to
Credit Agreement, dated as of October 2, 2017, the Fourth Amendment to Limited
Waiver to Credit Agreement and Fourth Amendment to Credit Agreement, dated as of
October 31, 2017, the Fifth Amendment to Limited Waiver to Credit Agreement and
Fifth Amendment to Credit Agreement, dated as of December 22, 2017, the Sixth
Amendment to Credit Agreement, dated as of March 8, 2018, and the Omnibus
Incremental Term Loan and Seventh Amendment to Credit Agreement and Amendment to
Security Agreement, dated as of July 19, 2019 (as so amended, the “Credit
Agreement”), among the Borrower, the Guarantors party thereto, the lenders and
letter of credit issuers party thereto and the Administrative Agent.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower has requested that the Lenders amend certain provisions of
the Credit Agreement as provided for herein; and

 

WHEREAS, on the terms and subject to the conditions set forth herein, in
accordance with Section 10.01 of the Credit Agreement, the undersigned Lenders
(constituting at least Required Lenders) agree to amend certain provisions of
the Credit Agreement as set forth herein.

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties
hereto, intending to be legally bound hereby, agree as follows:

 

SECTION 1. Definitions. Each capitalized term used and not otherwise defined in
this Amendment shall have the meaning assigned to such term in the Credit
Agreement after giving effect to this Amendment (the “Amended Credit
Agreement”).

 

SECTION 2. Amendments to the Credit Agreement. Upon the occurrence of the
Effective Date (as defined in Section 3 hereof), the following amendment is
hereby made to the Credit Agreement, with full force and effect as of March 31,
2020:

 

(a)       Section 6.01(a) of the Credit Agreement is hereby amended by adding
the following proviso at the end thereof:

 

“provided that, solely with respect to such financial statements to be provided
for the fiscal year ended December 31, 2019 and such accompanying report and

 

   

 

 

 

opinion from such independent registered public accounting firm, the Borrower
shall not be required to deliver such financial statements and accompanying
report and opinion to the Administrative Agent until April 9, 2020”.

 

SECTION 3. Conditions to Agreement. This Amendment shall become effective on the
date of this Amendment (the “Effective Date”) upon receipt by the Administrative
Agent of a counterpart signature page of this Amendment, duly executed and
delivered by the Borrower and each other Loan Party and Lenders constituting
Required Lenders (it being understood and agreed that the amendments set forth
herein shall have retroactive effect as provided in Section 1 hereof).

 

SECTION 4. Representations and Warranties. Each Loan Party party hereto hereby
represents and warrants to the Administrative Agent and each Lender (in each
case solely with respect to itself), in each case as of the Effective Date,
that:

 

(a)       Such Loan Party has the requisite power and authority, and the legal
right, to enter into this Amendment. Such Loan Party has taken all necessary
corporate or other organizational action to authorize the execution, delivery
and performance of this Amendment. This Amendment constitutes a legal, valid and
binding obligation of such Loan Party, enforceable against such Loan Party in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).

 

(b)       The representations and warranties made by such Loan Party pursuant to
Article 5 of the Amended Credit Agreement are true and correct in all material
respects on and as of the Effective Date, after giving effect to this Amendment,
as if made on and as of such date except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties were true and correct in all material respects on
and as of such earlier date; provided that any representation and warranty that
is qualified as to “materiality,” “Material Adverse Effect” or similar language
is true and correct (after giving effect to any qualification therein) in all
respects on such respective dates.

 

(c)       Immediately after giving effect to this Amendment, no Default or Event
of Default has occurred and is continuing on and as of the Effective Date or
will result from the consummation of the transactions contemplated by this
Amendment.

 

SECTION 5. Entire Agreement. This Amendment, the Amended Credit Agreement and
the other Loan Documents constitute the entire agreement among the parties with
respect to the subject matter hereof and thereof and supersede all other prior
agreements and understandings, both written and verbal, among the parties or any
of them with respect to the subject matter hereof.

 

SECTION 6. GOVERNING LAW. THIS AMENDMENT, AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AMENDMENT, AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF
ACTION (WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON OR ARISING OUT OF
THIS AMENDMENT OR THE AMENDED CREDIT AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY, SHALL BE

 

  2

 

 

 

GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

SECTION 7. Consent to Jurisdiction; Waiver of Jury Trial. The jurisdiction and
waiver of jury trial provisions set forth in Sections 10.15 and 10.16 of the
Credit Agreement are hereby incorporated by reference, mutatis mutandis.

 

SECTION 8. Consent to Service of Process. Each party to this Amendment
irrevocably consents to the service of process in the manner provided for
notices in Section 10.02 of the Amended Credit Agreement. Nothing in any Loan
Document will affect the right of any party to this Amendment to serve process
in any other manner permitted by law.

 

SECTION 9. Severability. Any term or provision of this Amendment which is
invalid or unenforceable in any jurisdiction shall, as to that jurisdiction, be
ineffective to the extent of such invalidity or unenforceability without
rendering invalid or unenforceable the remaining terms and provisions of this
Amendment or affecting the validity or enforceability of any of the terms or
provisions of this Amendment in any other jurisdiction. If any provision of this
Amendment is so broad as to be unenforceable, the provision shall be interpreted
to be only so broad as would be enforceable.

 

SECTION 10. Loan Document. This Amendment constitutes a “Loan Document” for all
purposes of the Amended Credit Agreement and the other Loan Documents.

 

SECTION 11. Reaffirmation. Each of the undersigned Loan Parties (a) acknowledges
all of its obligations, undertakings and liabilities under the Amended Credit
Agreement and the other Loan Documents to which it is a party in each case as
amended hereby or in connection herewith and such obligations, undertakings and
liabilities (as so amended hereby), where applicable, are hereby reaffirmed and
remain in full force and effect on a continuous basis, (b) agrees that its grant
of security interests pursuant to the Security Agreement is reaffirmed and
remains in full force and effect after giving effect to this Amendment and
secures all Secured Obligations (as in effect after giving effect hereto), and
(c) acknowledges and agrees that the Secured Obligations, the Obligations and
the Guaranteed Obligations include, among other things and without limitation,
the New Incremental Term Loans, Revolving Credit Commitments and Revolving
Credit Loans, the Term Loans and other Loans.

 

SECTION 12. Counterparts. This Amendment may be executed by the parties hereto
in any number of separate counterparts, and all of said counterparts taken
together shall be deemed to constitute one and the same instrument. Delivery of
an executed counterpart of a signature page to this Amendment by fax, email or
other electronic transmission (including in .pdf or .tif format) shall be
effective as delivery of a manually executed counterpart of this Amendment.

 

SECTION 13. Headings. The headings of this Amendment are for purposes of
reference only and shall not limit or otherwise affect the meaning hereof.

 

SECTION 14.  Effect of this Amendment. Except as expressly set forth in this
Amendment or any exhibits hereto, (a) this Amendment shall not by implication or
otherwise limit, impair, constitute a waiver of or otherwise affect the rights
and remedies of the Lenders or the Administrative Agent, in each case under the
Amended Credit Agreement or any other Loan Document, and (b) shall not alter,
modify, amend or in any way affect any of the terms,

 

  3

 

 

 

conditions, obligations, covenants or agreements contained in the Amended Credit
Agreement or any other Loan Document. Except as expressly set forth in this
Amendment, each and every term, condition, obligation, covenant and agreement
contained in the Amended Credit Agreement and any other Loan Documents is hereby
ratified and reaffirmed in all respects and shall continue in full force and
effect. The execution, delivery and effectiveness of this Amendment shall not,
except as expressly provided in this Amendment or any exhibits hereto, operate
as a waiver of any right, power or remedy of any Lender or the Administrative
Agent under any of the Loan Documents, or constitute a waiver of any provision
of any of the Loan Documents. This Amendment shall not extinguish the
obligations for the payment of money outstanding under the Credit Agreement.
Nothing herein contained shall be construed as a substitution or novation of the
obligations outstanding under the Credit Agreement, which shall remain in full
force and effect, except to any extent amended or modified by this Amendment.
Nothing implied in this Amendment shall be construed as a release or other
discharge of any of the Loan Parties from the Loan Documents. From and after the
Effective Date, all references to the Credit Agreement in any Loan Document and
all references in the Credit Agreement to “this Agreement,” “hereunder,”
“hereof” or words of like import referring to the Credit Agreement shall, unless
expressly provided otherwise, be deemed to refer to the Amended Credit
Agreement. Each of the Loan Parties hereby consents to this Amendment and
confirms that all obligations of such Loan Party under the Loan Documents to
which such Loan Party is a party shall continue to apply to the Credit Agreement
as amended hereby.

 

SECTION 15. Successors and Assigns. This Amendment shall inure to the benefit of
and be binding upon each of the parties hereto, each Lender and the successors
and permitted assigns of each of the parties hereto and each Lender.

 

[Signature Pages Follow]

 

  4

 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their respective duly authorized officers as of the
day and year first above written.

 

 

BORROWER:

               

 

GLOBAL EAGLE ENTERTAINMENT INC.

 

 

  

 

 

By:

/s/ Christian Mezger

 

Name: Christian Mezger

 

Title:   CFO

 

 

GUARANTORS:

  

 

GLOBAL EAGLE SERVICES, LLC

AIRLINE MEDIA PRODUCTIONS, INC.

ENTERTAINMENT IN MOTION, INC.

GLOBAL EAGLE ENTERTAINMENT

OPERATIONS SOLUTIONS, INC.

INFLIGHT PRODUCTIONS USA INC.

POST MODERN EDIT, INC.

THE LAB AERO, INC.

ROW 44, INC.

N44HQ, LLC

EMERGING MARKETS COMMUNICATIONS, LLC

MARITIME TELECOMMUNICATIONS

NETWORK, INC.

MTN INTERNATIONAL, INC.

MTN GOVERNMENT SERVICES, INC.

MTN LICENSE CORP.

GLOBAL EAGLE TELECOM LICENSING

SUBSIDIARY LLC

IFE SERVICES (USA), INC.

      

 

By:

/s/ Christian Mezger

 

Name: Christian Mezger

 

Title:   CFO

 

Eighth Amendment

 

   

 

 

 

  CITIBANK, N.A., as Administrative Agent          By: /s/ Michael V Moore

 

Name: Michael V Moore

    Title:   Vice President          

 

 

 

 

 

 

 

 

   

 

 

 

  ALM 2020, LTD.        

 

/s/ Joseph D. Glatt

 

By: Apollo Credit Management (CLO), LLC, its

 

collateral manager

 

 

Name: Joseph D. Glatt

    Title: Vice President  

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

 

  ALM 2020, LTD.        

 

/s/ Joseph D. Glatt

 

By: Apollo Credit Management (CLO), LLC, its

 

collateral manager

 

 

Name: Joseph D. Glatt

    Title: Vice President  

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

 

  ALM VII (R)-2, LTD        

 

/s/ Joseph D. Glatt

 

By: Apollo Credit Management (CLO), LLC, its

 

collateral manager

 

 

Name: Joseph D. Glatt

    Title: Vice President          

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

 

  ALM VII (R)-2, LTD.        

 

/s/ Joseph D. Glatt

 

By: Apollo Credit Management (CLO), LLC, its

 

collateral manager

 

 

Name: Joseph D. Glatt

    Title: Vice President  

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

 

  ALM VII (R), LTD.        

 

/s/ Joseph D. Glatt

 

By: Apollo Credit Management (CLO), LLC, its

 

collateral manager

 

 

Name: Joseph D. Glatt

    Title: Vice President  

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

 

  ALM VII (R), LTD.        

 

/s/ Joseph D. Glatt

 

By: Apollo Credit Management (CLO), LLC, its

 

collateral manager

 

 

Name: Joseph D. Glatt

    Title: Vice President  

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

  

  MPI (LONDON) LIMITED        

 

/s/ Joseph D. Glatt

 

By: Apollo TRF MP Management, LLC, its

investment manager

 

Name: Joseph D. Glatt

    Title: Vice President  

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

 

  MPI (LONDON) LIMITED        

 

/s/ Joseph D. Glatt

 

By: Apollo TRF MP Management, LLC, its

investment manager

 

Name: Joseph D. Glatt

    Title: Vice President  

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

 

   

 

 

 

  AP KENT CREDIT MASTER FUND, L.P.            

 

/s/ Joseph D. Glatt

 

By: AP Kent Management, LLC, its investment

 

manager

 

 

Name: Joseph D. Glatt

    Title: Vice President  

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

 

   

 

 

 

AP KENT CREDIT MASTER FUND, L.P.           /s/ Joseph D. Glatt

By: AP Kent Management, LLC, its investment

 

manager

 

Name: Joseph D. Glatt

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

 

 

CADBURY MONDELEZ PENSION TRUST

LIMITED

 

 

 

 

 

 

/s/ Joseph D. Glatt

 

 

By: Apollo TRF CM Management, LLC, its

 

 

investment manager

 

 

Name: Joseph D. Glatt

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

 

 

CADBURY MONDELEZ PENSION TRUST

 

 

LIMITED

 

 

 

 

 

 

/s/ Joseph D. Glatt

 

 

By: Apollo TRF CM Management, LLC, its

 

 

investment manager

 

 

Name: Joseph D. Glatt

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

 

 

APOLLO TACTICAL INCOME FUND INC.

 

 

 

 

 

 

/s/ Joseph D. Glatt

 

 

By: Apollo Credit Management, LLC, its

 

 

investment adviser

 

 

Name: Joseph D. Glatt

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

 

 

APOLLO TACTICAL INCOME FUND INC.

 

 

 

 

 

/s/ Joseph D. Glatt

 

 

By: Apollo Credit Management, LLC, its

 

 

investment adviser

 

 

Name: Joseph D. Glatt

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

 

 

ALM XVIII, LTD.

 

 

 

 

 

/s/ Joseph D. Glatt

 

 

By: Apollo Credit Management (CLO), LLC, its

 

 

collateral manager

 

 

Name: Joseph D. Glatt

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

 

 

ALM XVIII, LTD.

 

 

 

 

 

/s/ Joseph D. Glatt

 

 

By: Apollo Credit Management (CLO), LLC, its

 

 

collateral manager

 

 

Name: Joseph D. Glatt

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

 

 

APOLLO TR US BROADLY SYNDICATED

 

 

LOAN LLC

 

 

 

 

 

/s/ Joseph D. Glatt

 

 

By: Apollo Total Return Management LLC, its

 

 

manager

 

 

Name: Joseph D. Glatt

 

 

Title: Vice President

 

 

 

 

 

 

APOLLO TR US BROADLY SYNDICATED

LOAN LLC

 

 

 

 

 

/s/ Joseph D. Glatt

 

 

By: Apollo Total Return Enhanced Management

 

LLC, its manager

 

Name: Joseph D. Glatt

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

 

 

APOLLO TR US BROADLY SYNDICATED

 

 

LOAN LLC

 

 

 

 

 

/s/ Joseph D. Glatt

 

 

By: Apollo Total Return Management LLC, its

 

 

manager

 

 

Name: Joseph D. Glatt

 

 

Title: Vice President

 

 

 

 

 

 

APOLLO TR US BROADLY SYNDICATED LOAN LLC

 

 

 

 

 

/s/ Joseph D. Glatt

 

 

By: Apollo Total Return Enhanced Management

 

 

LLC, its manager

 

 

Name: Joseph D. Glatt

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

 

 

ALM XIX, LTD.

 

 

 

 

 

/s/ Joseph D. Glatt

 

 

By: Apollo Credit Management (CLO), LLC, its

 

 

collateral manager

 

 

Name: Joseph D. Glatt

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

 

 

ALM XIX, LTD.

 

 

 

 

 

/s/ Joseph D. Glatt

 

 

By: Apollo Credit Management (CLO), LLC, its

 

 

collateral manager

 

 

Name: Joseph D. Glatt

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

 

 

ALM XVI, LTD.

 

 

 

 

 

/s/ Joseph D. Glatt

 

 

By: Apollo Credit Management (CLO), LLC, its

 

 

collateral manager

 

 

Name: Joseph D. Glatt

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

 

 

ALM XVI, LTD.

 

 

 

 

 

/s/ Joseph D. Glatt

 

 

By: Apollo Credit Management (CLO), LLC, its

 

 

collateral manager

 

 

Name: Joseph D. Glatt

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

 

 

RR 2 LTD

 

 

 

 

 

/s/ Joseph D. Glatt

 

 

By: Redding Ridge Asset Management LLC, its

 

 

collateral manager

 

 

Name: Joseph D. Glatt

 

 

Title: Chief Legal Officer

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

 

 

RR 2 LTD

 

 

 

 

 

/s/ Joseph D. Glatt

 

 

By: Redding Ridge Asset Management LLC, its

 

 

collateral manager

 

 

Name: Joseph D. Glatt

 

 

Title: Chief Legal Officer

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

 

 

RR 3 LTD

 

 

 

 

 

/s/ Joseph D. Glatt

 

 

By: Redding Ridge Asset Management LLC, its

 

 

collateral manager

 

 

Name: Joseph D. Glatt

 

 

Title: Chief Legal Officer

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

 

 

RR 3 LTD

 

 

 

 

 

/s/ Joseph D. Glatt

 

 

By: Redding Ridge Asset Management LLC, its

 

 

collateral manager

 

 

Name: Joseph D. Glatt

 

 

Title: Chief Legal Officer

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

 

 

RR 4 LTD

 

 

 

 

 

/s/ Joseph D. Glatt

 

 

By: Redding Ridge Asset Management LLC, its

 

 

asset manager

 

 

Name: Joseph D. Glatt

 

 

Title: Chief Legal Officer

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

 

 

RR 4 LTD

 

 

 

 

 

/s/ Joseph D. Glatt

 

 

By: Redding Ridge Asset Management LLC, its

 

 

asset manager

 

 

Name: Joseph D. Glatt

 

 

Title: Chief Legal Officer

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

 

 

APOLLO CREDIT FUNDING V LTD.

 

 

 

 

 

/s/ Joseph D. Glatt

 

 

By: Apollo ST Fund Management LLC, its

 

 

investment adviser

 

 

Name: Joseph D. Glatt

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

 

 

APOLLO CREDIT FUNDING V LTD.

 

 

 

 

 

/s/ Joseph D. Glatt

 

 

By: Apollo ST Fund Management LLC, its

 

 

investment adviser

 

 

Name: Joseph D. Glatt

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

 

 

ALM VII, LTD.

 

 

 

 

 

/s/ Joseph D. Glatt

 

 

By: Apollo Credit Management (CLO), LLC, its

 

 

collateral manager

 

 

Name: Joseph D. Glatt

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

 

 

ALM VII, LTD.

 

 

 

 

 

/s/ Joseph D. Glatt

 

 

By: Apollo Credit Management (CLO), LLC, its

 

 

collateral manager

 

 

Name: Joseph D. Glatt

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

 

 

RR 1 LTD

 

 

 

 

 

/s/ Joseph D. Glatt

 

 

By: Redding Ridge Asset Management LLC,

 

 

Management Series 2, its collateral manager

 

 

Name: Joseph D. Glatt

 

 

Title: Chief Legal Officer

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

 

 

RR 1 LTD

 

 

 

 

 

/s/ Joseph D. Glatt

 

 

By: Redding Ridge Asset Management LLC,

 

 

Management Series 2, its collateral manager

 

 

Name: Joseph D. Glatt

 

 

Title: Chief Legal Officer

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

 

 

APOLLO SENIOR FLOATING RATE FUND INC.

 

 

 

 

 

/s/ Joseph D. Glatt

 

 

By: Apollo Credit Management, LLC, its

 

 

investment manager

 

 

Name: Joseph D. Glatt

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

 

 

APOLLO SENIOR FLOATING RATE FUND INC.

 

 

 

 

 

/s/ Joseph D. Glatt

 

 

By: Apollo Credit Management, LLC, its

 

 

investment manager

 

 

Name: Joseph D. Glatt

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

 

 

APOLLO CREDIT FUNDING IV LTD.

 

 

 

 

 

/s/ Joseph D. Glatt

 

 

By: Apollo ST Fund Management LLC, its

 

 

collateral manager

 

 

Name: Joseph D. Glatt

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

 

 

APOLLO CREDIT FUNDING VI, LTD.

 

 

 

 

 

/s/ Joseph D. Glatt

 

 

By: Apollo ST Fund Management LLC, its

 

 

investment adviser

 

 

Name: Joseph D. Glatt

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

 

 

APOLLO CREDIT FUNDING III LTD.

 

 

 

 

 

/s/ Joseph D. Glatt

 

 

By: Apollo ST Fund Management LLC, its

 

 

investment manager

 

 

Name: Joseph D. Glatt

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

  

 

SCHLUMBERGER COMMON INVESTMENT

FUND LIMITED, acting as trustee for

Schlumberger UK Common Investment Fund

 

 

 

 

 

/s/ Joseph D. Glatt

 

 

By: Apollo Management International LLP, its

 

 

investment manager

 

 

Name: Joseph D. Glatt

 

 

Title: Vice President

 

 

 

 

 

 

 

 

/s/ Joseph D. Glatt

 

 

By: AMI (Holdings), LLC, its member

 

 

Name: Joseph D. Glatt

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

  

 

HSBC DIVERSIFIED LOAN FUND –

 

 

SYNDICATED LOAN A S.A R.L

 

 

 

 

 

/s/ Joseph D. Glatt

 

 

By: Apollo Management International LLP, its

 

 

portfolio manager

 

 

Name: Joseph D. Glatt

 

 

Title: Vice President

 

 

 

 

 

 

 

 

/s/ Joseph D. Glatt

 

 

By: AMI (Holdings), LLC, its member

 

 

Name: Joseph D. Glatt

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

  

 

ALM XVII, LTD.

 

 

 

 

 

/s/ Joseph D. Glatt

 

 

By: Apollo Credit Management (CLO), LLC, its collateral manager

 

 

Name: Joseph D. Glatt

 

 

Title: Vice President

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

  

 

SOUND POINT CAPITAL MANAGEMENT,

LP, as Term Lender

 

 

 

 

 

/s/ Kevin Gerlitz

 

 

Name: Kevin Gerlitz

 

 

Title: Chief Financial Officer

 

 

 

 

 

Signed for and on behalf of:

 

 

 

 

 

AMERICAN BEACON SOUND POINT ENHANCED INCOME FUND

 

 

 

 

 

AMERICAN BEACON SOUND POINT FLOATING RATE INCOME

FUND A SERIES OF AMERICAN BEACON FUNDS

 

 

 

 

 

KAISER FOUNDATION HOSPITALS

 

 

 

 

 

KAISER PERMANENTE GROUP TRUST

 

 

 

 

 

PRIVILEGE UNDERWRITERS RECIPROCAL EXCHANGE

 

 

 

 

 

PURE INSURANCE COMPANY

 

 

 

 

 

SOUND POINT CLO III R LTD

 

 

 

 

 

SOUND POINT CLO IV R LTD

 

 

 

 

 

SOUND POINT CLO IX LTD

 

 

 

 

 

SOUND POINT CLO V R LTD

 

 

 

 

 

SOUND POINT CLO VI R LTD (FKA) SOUND POINT CLO VI LTD

 

 

 

SOUND POINT CLO VII R LTD

 

 

 

 

 

SOUND POINT CLO VIII R LTD (FKA) SOUND POINT CLO VIII LTD

 

 

 

 

 

SOUND POINT CLO X LTD

 

 

 

 

 

SOUND POINT CLO XI LTD

 

 

 

 

 

SOUND POINT CLO XII LTD

 

 

 

 

 

SOUND POINT CLO XIV LTD

 

 

 

 

 

SOUND POINT CLO XV LTD

 

 

 

 

 

SOUND POINT CLO XXIV LTD

 

 

 

 

 

SOUND POINT SENIOR FLOATING RATE MASTER FUND LP

 

 

 

 

 

(SOUND POINT CAPITAL MANAGEMENT LP)

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

 

 

Carlyle Investment Management LLC

 

 

 

 

 

Signed for and on behalf of:

 

 

 

 

 

Carlyle Global Market Strategies CLO 2012-3, Ltd.

 

 

 

 

 

Carlyle Global Market Strategies CLO 2012-4, Ltd.

 

 

 

 

 

Carlyle Global Market Strategies CLO 2013-1, Ltd.

 

 

 

 

 

Carlyle Global Market Strategies CLO 2013-2, Ltd.

 

 

 

 

 

Carlyle Global Market Strategies CLO 2013-3, Ltd.

 

 

 

 

 

Carlyle Global Market Strategies CLO 2013-4, Ltd.

 

 

 

 

 

Carlyle Global Market Strategies CLO 2014-1, Ltd.

 

 

 

 

 

Carlyle Global Market Strategies CLO 2014-2-R, Ltd.

 

 

 

 

 

Carlyle Global Market Strategies CLO 2014-3-R, Ltd.

 

 

 

 

 

Carlyle Global Market Strategies CLO 2014-4R, Ltd.

 

 

 

 

 

Carlyle Global Market Strategies CLO 2014-5, Ltd.

 

 

 

 

 

Carlyle Global Market Strategies CLO 2015-1,Ltd.

 

 

 

 

 

Carlyle Global Market Strategies CLO 2015-2, Ltd.

 

 

 

 

 

Carlyle Global Market Strategies CLO 2015-3, Ltd.

 

 

 

 

 

Carlyle Global Market Strategies CLO 2015-4, Ltd.

 

 

 

 

 

Carlyle Global Market Strategies CLO 2015-5, Ltd.

 

 

 

 

 

Carlyle Global Market Strategies CLO 2016-1, Ltd.

 

 

 

 

 

Carlyle Global Market Strategies CLO 2016-2, Ltd.

 

 

 

 

 

Carlyle Global Market Strategies CLO 2016-3, Ltd.

 

 

 

 

 

Carlyle US CLO 2016-4, Ltd.

 

 

 

 

 

Carlyle US CLO 2017-1, Ltd.

 

 

 

 

 

Carlyle US CLO 2017-2, Ltd.

 

 

 

 

 

Carlyle US CLO 2017-3, Ltd.

 

 

 

 

 

Carlyle US CLO 2017-4, Ltd.

 

 

 

 

 

Carlyle US CLO 2017-5 Ltd.

 

 

 

 

 

Carlyle US CLO 2019-2, Ltd.

 

 

 

 

 

 

 

 

, as Term Lender

 

 

 

 

/s/ Glori Graziano

 

 

Name: Glori Graziano

 

 

Title: Managing Director

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

  

 

BlackRock Credit Alpha Master Fund L.P.

By: BlackRock Financial Management Inc., in its

capacity as investment advisor

 

 

 

 

/s/ Sunil Aggarwal

 

 

Name: Sunil Aggarwal

 

 

Title: Authorized Signatory

 

 

 

 

 

HC NCBR FUND

 

 

By: BlackRock Financial Management, Inc., in its capacity as investment advisor

 

 

 

 

/s/ Sunil Aggarwal

 

 

Name: Sunil Aggarwal

 

 

Title: Authorized Signatory

 

 

 

 

 

The Obsidian Master Fund

 

 

By: BlackRock Financial Management, Inc., its

 

 

Investment Advisor

 

 

 

 

/s/ Sunil Aggarwal

 

 

Name: Sunil Aggarwal

 

 

Title: Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

[Signature Page to Eighth Amendment to Credit Agreement]

 

   

 

 

 

 

AGF Floating Rate Income Fund

 

 

By: Eaton Vance Management

 

 

as Portfolio Manager

 

 

 

 

 

 

, as Lender

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

 

Title: Vice President

 

 

   

 

 

 

 

Brighthouse Funds Trust I - Brighthouse/Eaton

Vance Floating Rate Portfolio

By: Eaton Vance Management

as Investment Sub-Advisor

 

 

 

 

 

 

, as Lender

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

 

Title:   Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Eighth Amendment

 

   

 

 

 

 

Eaton Vance CLO 2013-1 LTD.

 

 

By: Eaton Vance Management

 

 

Portfolio Manager

 

 

 

 

 

 

, as Lender

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

 

Title:   Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Eighth Amendment

 

   

 

 

 

 

Eaton Vance CLO 2014-1R, Ltd.

 

 

By: Eaton Vance Management

 

 

As Investment Advisor

 

 

 

 

 

 

, as Lender

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

 

Title:   Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Eighth Amendment

 

   

 

 

 

 

Eaton Vance CLO 2015-1 Ltd.

 

 

By: Eaton Vance Management

 

 

Portfolio Manager

 

 

 

 

 

 

, as Lender

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

 

Title:   Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Eighth Amendment

 

   

 

 

  

 

Eaton Vance CLO 2018-1, Ltd.

 

 

By: Eaton Vance Management

 

 

Portfolio Manager

 

 

 

 

 

 

, as Lender

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

 

Title:   Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Eighth Amendment

 

   

 

 

 

 

Eaton Vance CLO 2019-1, Ltd.

 

 

By: Eaton Vance Management

 

 

As Investment Advisor

 

 

 

 

 

 

, as Lender

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

 

Title:   Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Eighth Amendment

 

   

 

 

  

 

Eaton Vance Floating-Rate

 

 

Income Plus Fund

 

 

By: Eaton Vance Management

 

 

as Investment Advisor

 

 

 

 

 

 

, as Lender

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

 

Title:   Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Eighth Amendment

 

   

 

 

 

 

Eaton Vance Floating-Rate 2022 Target Term

 

 

Trust

 

 

By: Eaton Vance Management

 

 

as Investment Advisor

 

 

 

 

 

 

, as Lender

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

 

Title:   Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Eighth Amendment

 

   

 

 

  

 

Eaton Vance Senior

 

 

Floating-Rate Trust

 

 

By: Eaton Vance Management

 

 

as Investment Advisor

 

 

 

 

 

 

, as Lender

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

 

Title:   Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Eighth Amendment

 

   

 

 

  

 

Eaton Vance Floating-Rate

 

 

Income Trust

 

 

By: Eaton Vance Management

 

 

as Investment Advisor

 

 

 

 

 

 

, as Lender

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

 

Title:   Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Eighth Amendment

 

   

 

 

 

 

Eaton Vance International (Cayman Islands)

 

 

Floating-Rate Income Portfolio

 

 

By: Eaton Vance Management as Investment

 

 

Advisor

 

 

 

 

 

 

, as Lender

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

 

Title:   Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Eighth Amendment

 

   

 

 

 

 

Eaton Vance Senior

 

 

Income Trust

 

 

By: Eaton Vance Management

 

 

as Investment Advisor

 

 

 

 

 

 

, as Lender

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

 

Title:   Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Eighth Amendment

 

   

 

 

 

 

Eaton Vance Short Duration Diversified Income

 

 

Fund

 

 

By: Eaton Vance Management as Investment

 

 

Advisor

 

 

 

 

 

 

, as Lender

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

 

Title:   Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Eighth Amendment

 

   

 

 

  

 

Eaton Vance Institutional Senior Loan Fund

 

 

By: Eaton Vance Management as Investment

 

 

Advisor

 

 

 

 

 

 

, as Lender

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

 

Title:   Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Eighth Amendment

 

   

 

 

 

 

Eaton Vance Limited Duration Income Fund

 

 

By: Eaton Vance Management

 

 

as Investment Advisor

 

 

 

 

 

 

, as Lender

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

 

Title:   Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Eighth Amendment

 

   

 

 

   

 

Eaton Vance Floating Rate Portfolio

 

 

 

 

 

 

By: Boston Management and Research

 

 

as Investment Advisor

 

 

 

 

 

 

, as Lender

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

 

Title:   Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Eighth Amendment

 

   

 

 

 

 

Senior Debt Portfolio

 

 

 

 

 

 

By: Boston Management and Research

 

 

as Investment Advisor

 

 

 

 

 

 

, as Lender

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

 

Title:   Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Eighth Amendment

 

   

 

 

 

 

Eaton Vance VT

 

 

Floating-Rate Income Fund

 

 

By: Eaton Vance Management

 

 

as Investment Advisor

 

 

 

 

 

 

, as Lender

 

 

 

 

 

 

By:

/s/ Michael B. Botthof

 

 

Name: Michael B. Botthof

 

 

Title:   Vice President

 

 

 

 

 

 

 

 

 

 

 

 

Eighth Amendment

 

   

 

 

 

 

  Wasserstein Debt Opportunities Management,

L.P., as Term Lender 

        /s/ Rajay Bagaria

 

Name: Rajay Bagaria

    Title: President & CIO          

 

For  any Term Lender requiring a second signature line:

 

 

 

 

 

 

/s/ Rajay Bagaria

 

 

Name: Rajay Bagaria

 

 

Title: President & CIO 

 

 

 

 

 

 

Wasserstein Consenting Funds:

 

 

 

 

 

 

Wasserstein Short Duration Fund LP

 

 

 

 

 

Wasserstein Short Duration High Income Fund LP

 

 

 

 

   

 